Case 19-61608-grs           Doc 590       Filed 05/29/20 Entered 05/29/20 10:37:31                      Desc Main
                                         Document      Page 1 of 12


                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION

In Re:                                                       )                 Case No. 19-61608
                                                             )
AMERICORE HOLDINGS, LLC, et al. 1                            )                 Chapter 11
                                                             )
                           Debtors.                          )                 Jointly administered
                                                             )

                   NOTICE OF RULE 2004 EXAMINATION DUCES TECUM
                              (Document Production Only)

         PLEASE TAKE NOTICE that AMERICORE HOLDINGS, LLC, and its affiliated debtors

(collectively, the “Debtors”) by and through Carol L. Fox, the Chapter 11 Trustee (“Ms. Fox” or

“Trustee”), requests that Preferred Bank, 601 S. Figueroa Street, 47th Floor, Los Angeles, CA

90017, produce or deliver on or before Monday, June 15, 2020, at 9:00 a.m., or on such other

date and time as may be agreed upon, to the offices of Baker & Hostetler LLP, Attention Deanna

Lane, Paralegal, 200 S. Orange Avenue, Suite 2300, Orlando, Florida 32801, all of the documents

as detailed on the Subpoena for Rule 2004 Examination attached hereto. 2

         The request for production of documents is pursuant to Federal Rules of Bankruptcy

Procedure and that certain Order Granting the Debtors and the Official Committee of Unsecured

Creditors’ Joint Motion for Order Establishing Procedures to Conduct Rule 2004 Examinations

[Doc. No. 259] (the “Procedures Order”). The scope of the request is as described in Bankruptcy



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
2
  Please contact us to arrange for the electronic delivery of the requested documents or to obtain our Federal Express
billing number for delivery of hard copies of the requested documents. Alternatively, we can provide you with a
delivery point within 100 miles of the deponent’s residence or place of employment. To make the foregoing
arrangements, please email Deanna Lane at dlane@bakerlaw.com.
Case 19-61608-grs      Doc 590     Filed 05/29/20 Entered 05/29/20 10:37:31            Desc Main
                                  Document      Page 2 of 12


Rule 2004. Pursuant to the Procedures Order, no further order shall be necessary.

       Respectfully submitted this 29th day of May, 2020.


                                                     s/ Tiffany Payne Geyer
                                                     TIFFANY PAYNE GEYER (admitted pro hac vice)
                                                     Florida Bar No. 421448
                                                     BAKER & HOSTETLER LLP
                                                     200 South Orange Avenue, Suite 2300
                                                     Orlando, Florida 32801
                                                     Telephone 407-649-4000
                                                     Facsimile 407-841-0168
                                                     tpaynegeyer@bakerlaw.com
                                                     Counsel to Chapter 11 Trustee

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing with the

Clerk of Court by using the Court’s CM/ECF system, which will provide a Notice of Electronic

Filing and copy to all parties requesting such notice and via email to Maureen Golden

(maureen.golden@preferredbank.com), and upon the Examinee, Preferred Bank, 601 S. Figueroa

Street, 47th Floor, Los Angeles, CA 90017, via U.S. mail and certified mail to the attention of the

Officer, Managing or General Agent and/or Legal Processing Department (return receipt

requested).


                                                     s/ Tiffany Payne Geyer
                                                     TIFFANY PAYNE GEYER




                                                2
Case 19-61608-grs   Doc 590    Filed 05/29/20 Entered 05/29/20 10:37:31    Desc Main
                              Document      Page 3 of 12




                                                       Monday, June 15, 2020, at 9:00 a.m.
Case 19-61608-grs   Doc 590    Filed 05/29/20 Entered 05/29/20 10:37:31   Desc Main
                              Document      Page 4 of 12
B2540 (FormCase    19-61608-grs
            2540 – Subpoena                Doc 590(PageFiled
                            for Rule 2004 Examination) 3)            05/29/20 Entered 05/29/20 10:37:31                                 Desc Main
                                                                Document    Page 5 of 12
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 19-61608-grs   Doc 590    Filed 05/29/20 Entered 05/29/20 10:37:31   Desc Main
                              Document      Page 6 of 12



                                  SCHEDULE A




                                         3
Case 19-61608-grs       Doc 590      Filed 05/29/20 Entered 05/29/20 10:37:31              Desc Main
                                    Document      Page 7 of 12


                                          DEFINITIONS

       As used in this request, the following words shall have their common meanings and shall

include the meanings indicated:

       “Communications” shall include any correspondence, oral or written statement, dialogue,

colloquy, discussion or conversation and, also, means any transfer of thoughts or ideas between

persons by means of documents and includes any transfer of data from one location to another by

electronic or similar means.

       “Concerning” shall mean, directly or indirectly, concerning, regarding, relating to,

referring to, reflecting, mentioning, describing, pertaining to, and/or arising out of or in connection

with or in any way legally, logically, or factually being connected with the matter discussed.

       “Debtors” means Americore Holdings, LLC (0115); Americore Health, LLC (6554);

Americore Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood

Medical Center Real Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283);

Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388); Success

Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital

Corporation # 1 (2766), as the Debtors (or, when any of the foregoing entities is referred to

individually, “Debtor”) in the above-referenced chapter 11 bankruptcy case and shall include shall

include their owners, officers, directors, shareholders, managers, members, employees, agents,

representatives, attorneys, accountants, affiliates, subsidiaries, predecessors, successors and/or

assigns, and their owners, officers, directors, shareholders, managers, members, employees,

agents, representatives, attorneys, accountants, affiliates, subsidiaries, predecessors, successors

and/or assigns.




                                                  4
Case 19-61608-grs       Doc 590     Filed 05/29/20 Entered 05/29/20 10:37:31              Desc Main
                                   Document      Page 8 of 12


       “Documents” shall mean the original or copies of any tangible written, typed, printed or

other form of recorded or graphic matter of every kind or description, however produced or

reproduced, whether mechanically or electronically recorded or stored, draft, final original,

reproduction, signed or unsigned, regardless of whether approved, signed, sent, received,

redrafted, or executed, and whether handwritten, typed, printed, photostated, duplicated, carbon or

otherwise copied or produced in any other manner whatsoever. Without limiting the generality of

the foregoing, “Documents” shall include account statements, signature cards, applications,

cancelled checks, deposit receipts, records of wire transfers, withdrawal receipts, notices,

correspondence (including e-mail, electronic message, letters, telegrams, telexes, and mailgrams),

communications, memoranda (including inter-office and intra-office memoranda, memoranda for

files, memoranda of telephone or other conversations, including meetings, invoices, reports,

receipts and statements of account, ledgers, notes or notations), notes or memorandum attached to

or to be read with any Document, booklets, books, drawings, graphs, charts, photographs, phone

records, electronic tapes, discs or other recordings, computer programs, printouts, data cards,

studies, analysis and other data compilations from which information can be obtained. Copies of

Documents, which are not identical duplications of the originals or that contain additions to or

deletions from the originals or copies of the originals if the originals are not available, shall be

considered to be separate documents.

       “Documents” shall also include all electronically stored information (hereinafter “ESI”)

including but not limited to computer generated information or data of any kind, stored in or on

any storage media located on computers, file servers, disks, tape or other real or virtualized devices

or media, including Digital Communications (e.g., e-mail, voice mail, instant messaging, chats,

tweets, blog posts, social media posts, comments, etc.), E-Mail Server Stores (e.g., Lotus Domino



                                                  5
Case 19-61608-grs       Doc 590     Filed 05/29/20 Entered 05/29/20 10:37:31             Desc Main
                                   Document      Page 9 of 12


NSF or Microsoft Exchange, EDB), Word Processed Documents (e.g., Word or WordPerfect files

and drafts), Spreadsheets and tables (e.g., Excel or Lotus 123 worksheets), Accounting Application

Data (e.g., QuickBooks, Money, Peachtree data), Image and Facsimile Files (e.g., .PDF, .TIFF,

JPG, .GIF images), Sound Recordings (e.g., .WAV and .MP3 files), Video and Animation (e.g.,

.AVI and .MOV files), Databases (e.g., Access, Oracle, SQL Server data, SAP, other), Contact

and Relationship Management Data (e.g., Outlook, ACT!), Calendar and Diary Application Data

(e.g., Outlook PST, blog entries), Online Access Data (e.g., Temporary Internet Files, History,

Cookies), Presentations (e.g., PowerPoint, Corel Presentations), Network Access and Server

Activity Logs, Project Management Application Data, Computer Aided Design/Drawing Files;

and Backup and Archival Files (e.g., Veritas, Zip, .GHO). Your search for ESI shall include all of

computer hard drives, floppy discs, compact discs, backup and archival tapes, removable media

such as zip drives, password protected and encrypted files, databases, electronic calendars,

personal digital assistants, mobile devices, smart phones, tablets, proprietary software and inactive

or unused computer disc storage areas. The meaning of “Documents” shall be construed as broadly

as permitted by the Federal Rules of Civil Procedure, but is not intended and shall not be

interpreted to expand upon or enlarge the responding party’s obligations beyond that required by

the Federal Rules of Civil Procedure.

         “Request” or “Requests” means the Documents Requested as listed below.

         “You” and “Your” means Preferred Bank, and includes any and all of its agents,

employees, attorneys, and any other person or entity acting or purporting to act on behalf of it or

its affiliates.




                                                 6
Case 19-61608-grs       Doc 590     Filed 05/29/20 Entered 05/29/20 10:37:31              Desc Main
                                   Document     Page 10 of 12


                                  GENERAL INSTRUCTIONS

       As used herein, the conjunctions “and” and “or” shall be interpreted in each instance as

meaning “and/or” so as to encompass the broader of the two possible constructions, and shall not

be interpreted disjunctively so as to exclude any information or documents otherwise within the

scope of any Request.

       When appropriate, the singular form of a word should be interpreted in the plural as may

be necessary to bring within the scope hereof any documents which might otherwise be construed

to be outside the scope hereof.

       Any pronouns used herein shall include and be read and applied as to encompass the

alternative forms of the pronoun, whether masculine, feminine, neuter, singular or plural, and shall

not be interpreted so as to exclude any information or documents otherwise within the scope of the

Request.

       If You assert that any document called for by a request is protected against disclosure on

the grounds of the attorney work product doctrine or by the attorney-client privilege, or any other

assertion of privilege, You must provide the following information with respect to such document:

               1.       the name and capacity of the person or persons who prepared the
                        documents;

               2.       the name and capacity of all addresses or recipients of the original or copies
                        thereof;

               3.       the date, if any, borne by the document;

               4.       a brief description of its subject matter and physical size;

               5.       the source of the factual information from which such document was
                        prepared; and

               6.       the nature of the privilege claimed.

       You must produce all documents within your possession, care, custody or control that are

                                                  7
Case 19-61608-grs       Doc 590      Filed 05/29/20 Entered 05/29/20 10:37:31              Desc Main
                                    Document     Page 11 of 12


responsive to any of these requests. A document is deemed within your care, custody or control if

you have the right or ability to secure the document or a copy thereof from any other person having

physical possession thereof.

       All documents produced pursuant hereto are to be produced as they are kept in the usual

course of business and shall be organized and labeled (without permanently marking the item

produced) so as to correspond with the categories of each numbered request hereof.

       Production of electronically stored information (“ESI”) or any electronically stored data

shall be in native format or another electronic format that does not diminish the accessibility or

searchability of the information.

       Each hard copy document is to be produced, with all non-identical copies and drafts

thereof, in its entirety, without alteration, abbreviation or reduction and shall be produced either in

the manner they are kept in the usual course of business or organized to correspond with the

Request to which they are responsive. If any document is produced in redacted form, state with

particularity the reason(s) it was not produced in full and describe generally those portions of the

Document that are not being produced

       All documents that respond, in whole or in part, to any part or clause of any paragraph of

these requests shall be produced in their entirety, including all attachments and enclosures. Only

one copy need be produced of documents that are responsive to more than one paragraph or are

identical except for the person to whom it is addressed if you indicate the entities to whom such

documents were distributed. Documents that in their original condition were stapled, clipped, or

otherwise fastened together shall be produced in such form. Please place the documents called for

by each paragraph in a separate file folder or other enclosure marked with respondents’ name and




                                                  8
Case 19-61608-grs         Doc 590    Filed 05/29/20 Entered 05/29/20 10:37:31          Desc Main
                                    Document     Page 12 of 12


the Debtor to which such documents respond, and if any document is responsive to more than one

request, indicate each request to which it responds.

         If you at any time had possession, custody or control of a document called for under these

requests and if such document has been lost, destroyed, purged, or is not presently in Your

possession, custody or control, You shall describe the document, the date of its loss, destruction,

purge, or separation from possession, custody or control and the circumstances surrounding its

loss, destruction, purge, or separation from possession, custody or control.

         Unless stated otherwise, the time period for the request is from January 1, 2016 to the

present.

                                   DOCUMENTS REQUESTED

         1.        All Communications and Documents, including but not limited to, bank account

records, periodic bank statements, cancelled checks, deposit receipts with corresponding copies of

deposited checks, wire transfer advices, signature cards, and applications for all open and closed

accounts in the name of any of the Debtors from January 1, 2016 to the present, including but not

limited to, accounts for Americore Health Enterprises, LLC bearing account numbers: x2031;

x2023; and x2058; accounts for Americore Holdings, LLC bearing account numbers: x1914;

x1906; x1892; accounts for Ellwood Medical Center Operations, LLC, bearing account numbers:

x1884; x1968; and x1876; accounts for Izard County Medical Center, LLC bearing account

numbers: x1973; x1957; and x1965; accounts for Pineville Medical Center, LLC, bearing account

numbers: x1039; x1922; and x1949; and accounts for St. Alexius Hospital Corporation, LLC,

bearing account numbers: x2007; and x2015.



4814-5120-9662.1




                                                 9
